ORDER
PER CURIAM.
James Edward Tarro (Father) appeals from the trial court’s judgment awarding child support. Father claims the trial court erred in granting Debra Elaine Tar-ro’s (Mother) motion to modify judgment, which awarded her child support in the amount of $566.59 per month.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons *722for this order. The judgment is affirmed in accordance with Rule 84.16(b).